J-A02045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    JAMES ANTHONY GALL, JR.                         :
                                                    :
                       Appellant                    :   No. 866 WDA 2021

          Appeal from the Judgment of Sentence Entered June 28, 2021
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-CR-0000321-2011


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED: JANUARY 21, 2022

        James Anthony Gall, Jr. (Gall) appeals from the June 28, 2021 judgment

of sentence imposed by the Court of Common Pleas of Butler County (trial

court) following the revocation of his probation for three counts of indecent

assault of a child and one count each of endangering the welfare of a child

(EWOC) and corruption of minors.1 We affirm.

                                               I.

        We glean the following facts from the certified record.        In December

2012, Gall entered an open guilty plea to the above-mentioned charges based

on allegations that he had molested his 11-year-old stepdaughter. The trial

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3126(a)(7), 4304(a)(1) & 6301(a)(1).
J-A02045-22


court sentenced him to 1 to 2 years’ incarceration for each count of indecent

assault of a child and EWOC and 6 to 12 months’ incarceration for corruption

of minors. It imposed 5 years’ probation for each count of indecent assault of

a child. The sentences were consecutive for an aggregate sentence of 54 to

108 months’ incarceration, followed by 180 months of probation.

        Gall served his maximum term of imprisonment before he was released

in July 2020.      In March 2021, Agent Gary Double (Agent Double) of the

Pennsylvania Board of Probation and Parole (PBPP) filed a violation report

alleging that Gall had violated terms of his probation by failing to report his

telephone numbers and for failing to comply with his sex offender counseling.

Gall proceeded to a Gagnon II2 hearing on May 7, 2021, at which Agent

Double and Julie Lindemuth (Lindemuth), Gall’s counselor, testified regarding

the violation. Agent Double testified that he had difficulty communicating with

Gall throughout his supervision because the telephone numbers Gall provided

would not work or he did not have an active number.

        In October 2020, Lindemuth reported to Agent Double that she was

unable to treat Gall because he told her he was filing a Post-Conviction Relief

Act (PCRA)3 petition and his attorney had advised him not to say anything that

might harm his case. Agent Double scheduled a meeting with Gall to discuss


____________________________________________


2   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

3   42 Pa.C.S. §§ 9541 et seq.


                                           -2-
J-A02045-22


the petition and said that Gall brought an old, half-filled-out form petition. It

had not been filed and did not have an attorney’s name on it. Agent Double’s

supervisor determined that Gall was required to comply with counseling unless

he obtained a court order exempting him from doing so.

      In January 2021, Lindemuth told Agent Double again that Gall had not

been attending treatment and that she would have to discharge him if he

missed his next appointment. Agent Double hand-delivered a letter conveying

this information to Gall because he did not have a telephone number to reach

him. While at Gall’s apartment, Agent Double observed three cell phones.

One phone had text messages and pornographic images on it, which was a

violation of the special conditions of his probation. All three phones had Gall’s

name in the settings and some had photos of Gall or of his driver’s license.

Agent Double took the phones into evidence and, after consulting with a

supervisor, placed Gall on GPS monitoring with a strict curfew. Gall violated

curfew on at least one occasion and did not keep the monitoring device

properly charged.

      A few weeks later, Agent Double searched Gall’s apartment after

receiving a report that Gall had another cell phone and prohibited

pornographic materials. He found one broken and one functional cell phone,

pornographic books and films, and a children’s book with pornographic images

pasted inside. Gall had not reported the new cell phone number to Agent

Double. At that time, Gall was arrested and detained.


                                      -3-
J-A02045-22


      Lindemuth testified that she began treating Gall by phone in October

2020 after he missed their first appointment in September. She informed him

that he could not miss appointments, have contact with minors, use

pornography or access the internet without a computer-monitoring system.

At the second appointment, Gall said he could not discuss his offenses because

he had filed a PCRA petition. Lindemuth ended the session early because she

could not treat Gall without speaking about his offenses.

      After Gall was instructed by PBPP to continue counseling, Lindemuth

struggled to reach him to schedule sessions because he did not have a direct

phone number.     In January 2021, she mailed him a letter scheduling an

appointment for the following month. Gall then participated in two treatment

sessions by phone in February 2021 and was cooperative and polite. At the

second session, Lindemuth asked Gall about the pornography that Agent

Double had found on the cell phones in his home. She told him it was common

for people to struggle with pornography when beginning treatment and that

she needed him to address it honestly. Gall repeatedly denied that the phones

were his or that he had any knowledge of the images on them. Lindemuth

told him that he had one opportunity to be truthful, and that if more

pornography was found in his possession, he would be discharged.

      Lindemuth had to cancel her next appointment with Gall due to illness,

and by the time of the following appointment, Gall had been arrested for

violating probation. Agent Double informed Lindemuth about the items found


                                    -4-
J-A02045-22


in Gall’s apartment and she discharged him from treatment. She testified that

if Gall had admitted he was struggling after the first lapse, she would have

continued with treatment to address those feelings.

      Gall testified that he was difficult to contact because his phone rejected

private phone numbers and he did not know how to fix that issue. He said

that his mental health deteriorated between his release and January 2021

because he was not on medication. He said that he relied on friends’ phones

much of the time, and that he did not look through the phones because they

did not belong to him. He said one of the phones seized by Agent Double

belonged to a friend who was charging it at his apartment and that other

friends had given him phones to repair.       He said the pornographic books,

including the children’s book, were items he brought home from prison but

did not use. He said his current mental health medications were effective and

that he would comply with treatment if released.

      At the conclusion of the hearing, the trial court found Gall in violation of

his probation and deferred sentencing. At sentencing, Gall once again testified

and said that he had identified a new sex offender counselor with an office in

Butler. He said that she offered phone and in-person treatment, and he would

be able to walk to appointments without relying on anyone for a phone or

transport. He had not spoken directly with the counselor.

      Gall’s counsel argued for a sentence of time served and continued

probation because he had been cooperative at some of the counseling sessions


                                      -5-
J-A02045-22


and had only struggled to attend sessions because he could not afford his own

phone.   He said Gall suffered from ADHD, anxiety and depression and

struggled to maintain focus on his counseling obligations when he was not

properly medicated. He pointed out that Gall had only committed a technical

violation and it was his first violation. He was able to work and had planned

to start working for a newspaper before he was arrested.

      The Commonwealth argued based on the testimony from the Gagnon

II hearing that Gall had never complied with the terms of his probation and

was detained less than a year after his release from prison. It pointed out

that Gall had multiple phones, and that the information found on those phones

indicated that they belonged to him. It argued that the phone problems were

fabricated to avoid treatment, he could easily attend treatment by phone, and

he had lied to Lindemuth about using pornography and filing a PCRA petition.

It also pointed out that Gall had not complied with GPS monitoring and

possessed multiple pornographic items, including the children’s book with

photos pasted inside. It asked that Gall be sentenced to incarceration.

      Gall spoke once again and said that he had accidentally let his GPS

monitoring device run out of charge because he did not realize the charging

device was not properly plugged in.        He said that his mental health

medications were effective beginning in 2021, and he was better able to focus

and could comply with treatment.      Finally, he indicated that he was still

pursuing a PCRA petition and seeking counsel for that filing.


                                     -6-
J-A02045-22


       Without objection, the trial court reviewed the presentence investigation

report (PSI) filed prior to Gall’s initial sentencing in 2012. It noted that he

had 20 adult arrests and convictions and no employment history. He was

treated for depression and bipolar disorder. The trial court indicated that it

also considered the testimony from the violation hearings, the case file and

the procedural history of the case, and believed that total confinement was

necessary. Accordingly, it revoked the 60 months of probation at one count

of indecent assault of a child and resentenced Gall to 24 to 60 months of

confinement. The sentences of probation at the other two counts remained

intact for an aggregate sentence of 24 to 60 months’ incarceration followed

by 120 months of probation. Gall timely appealed and he and the trial court

have complied with Pa. R.A.P. 1925.

                                               II.

                                               A.

       First, Gall challenges the sufficiency of the evidence to revoke his

probation.4    He argues that the Commonwealth failed to establish that he


____________________________________________


4 “Revocation of a probation sentence is a matter committed to the sound
discretion of the trial court and that court’s decision will not be disturbed on
appeal in the absence of an error of law or an abuse of discretion.”
Commonwealth v. Giliam, 233 A.3d 863, 866-67 (Pa. Super. 2020) (citation
omitted). Whether the Commonwealth has presented sufficient evidence to
establish that the defendant violated a specific term of probation is a question
of law and we view all evidence in the light most favorable to the
Commonwealth as the verdict winner. Commonwealth v. Koger, 255 A.3d
1285, 1289 (Pa. Super. 2021).


                                           -7-
J-A02045-22


violated a specific term of his probation because the trial court did not advise

him of any conditions at his original sentencing in 2012. He contends that

because the trial court did not impose any specific conditions at his sentencing

hearing, the revocation of his probation was in violation of our Supreme

Court’s decision in Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019).

       Initially, we note that

       Unlike a criminal trial where the burden is upon the
       Commonwealth to establish all of the requisite elements of the
       offenses charged beyond a reasonable doubt, at a revocation
       hearing the Commonwealth need only prove a violation of
       probation by a preponderance of the evidence. As our Supreme
       Court has explained, preponderance of the evidence is a more
       likely than not inquiry, supported by the greater weight of the
       evidence; something a reasonable person would accept as
       sufficient to support a decision.

Commonwealth v. Parson, 259 A.3d 1012, 1019 (Pa. Super. 2021) (cleaned

up).

       In Foster, the trial court revoked the defendant’s probation after the

Commonwealth presented evidence that he had posted photos on social media

depicting guns, drugs, cash and the sentencing order from his case with

captions lamenting that he “[c]ouldn’t beat the case.”        Id. at 1243-45.

Without finding that the defendant had committed a new crime, the trial court

revoked probation, reasoning that the images demonstrated that he was not

amenable to rehabilitation and that probation was ineffective to deter future

criminal conduct.




                                     -8-
J-A02045-22


        Our Supreme Court reversed, holding that a trial court may revoke

probation only after finding by a preponderance of the evidence that the

defendant violated a specific condition of probation. Id. at 1250 (citing 42

Pa.C.S. § 9771(b)). The trial court must specify the conditions that apply to

probation at sentencing. Id. at 1249 (citing 42 Pa.C.S. § 9754(b) (“The court

shall attach reasonable conditions . . . as it deems necessary to ensure or

assist the defendant in leading a law-abiding life.”)).      A finding that the

defendant was unamenable to rehabilitation, untethered to a violation of a

specific condition of probation, is insufficient to support revocation. Id. at

1250.     Under these statutes, “a sentencing court may not delegate its

statutorily proscribed duties to probation and parole offices and is required to

communicate any conditions of probation or parole as a prerequisite to

violating any such condition.” Commonwealth v. Koger, 255 A.3d 1285,

1291 (Pa. Super. 2021).

        Our review of the record confirms that the trial court did not impose any

specific conditions of probation on the record at Gall’s initial sentencing

hearing in 2012. However, the written sentencing order which was docketed

that same day included the following language: “Defendant is to be placed on

probation for a period of 60 months on cts 31, 32, 33 consecutive – 180

months with the State Probation Board and must attend any counseling as




                                       -9-
J-A02045-22


directed by probation officer.” Sentence, 12/5/2012, at unnumbered 2.5 The

order was served on Gall’s attorney the following day.

        Thus, contrary to Gall’s assertions, he was informed at his initial

sentencing that cooperation with counseling was a condition of his probation.

The sentencing order, with the enumerated conditions, complies with 42

Pa.C.S. § 9754(b)’s mandate that the trial court attach specific conditions of

probation to a probation order.6 Because he was advised that he was required

to comply with this condition, Foster and Koger are inapposite and he is

entitled to no relief.7

                                               B.

        Next, we address Gall’s challenges to the discretionary aspects of his

sentence.8 First, Gall contends the trial court abused its discretion by failing

____________________________________________


5   The underlined portions were handwritten onto the form probation order.

6In its opinion, the trial court agreed with Gall that it did not impose specific
conditions at the time of the initial sentencing hearing. Trial Court Opinion,
8/17/21, at 3. It did not acknowledge that the written sentencing order
docketed that same day included the specific condition of probation Gall was
charged with violating. Nevertheless, we may affirm the trial court’s order on
any basis apparent from the record. Commonwealth v. Clouser, 998 A.2d
656, 661 n.3 (Pa. Super. 2010).

7 Gall does not challenge the trial court’s factual determination that he failed
to comply with sex offender counseling.

8   Our standard of review is well-settled:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal



                                          - 10 -
J-A02045-22


to consider all required sentencing factors under 42 Pa.C.S. § 9721(b),

resulting in a manifestly unreasonable and disproportionate sentence.             He

claims that the trial court further abused its discretion by failing to order a

new PSI when nine years had passed since the preparation of the report for

his initial sentencing hearing. Finally, he contends the trial court abused its

discretion in resentencing him to total confinement for technical probation

violations without meeting the requirements of 42 Pa.C.S. § 9771(c).

       Before we may address the merits of his claims, we must determine

whether Gall has properly invoked this Court’s jurisdiction.            “The right to

appellate review of the discretionary aspects of a sentence is not absolute,

and    must     be    considered      a   petition   for   permission   to   appeal.”

Commonwealth v. Conte, 198 A.3d 1169, 1173 (Pa. Super. 2018) (citation

omitted). An appellant must preserve his claims at the time of sentencing or

in a post-sentence motion, file a timely notice of appeal, include a statement

of reasons for allowance of appeal pursuant to Pa. R.A.P. 2119(f) in his brief,

and raise a substantial question for review. Id. Accordingly, “[o]bjections to



____________________________________________


       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias[,] or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Wallace, 244 A.3d 1261, 1278–79 (Pa. Super. 2021)
(citation omitted).

                                          - 11 -
J-A02045-22


the discretionary aspects of a sentence are generally waived if they are not

raised at the sentencing hearing or in a motion to modify the sentence

imposed.” Commonwealth v. Bradley, 232 A.3d 1131, 1138 (Pa. Super.

2020); see also Pa. R.A.P. 302(a).

      As the trial court and Commonwealth have pointed out, Gall did not

preserve his claims by filing a post-sentence motion.        Trial Court Opinion,

8/17/21, at 7; Commonwealth’s Brief at 8-9. Moreover, Gall did not request

a new PSI prior to resentencing or object to the trial court’s reliance on the

2012 PSI. In his brief, Gall asserts that he preserved his sentencing claims

“at   sentencing   when    defense    counsel    did   not   acquiesce   to   the

Commonwealth’s recommendation of a state prison sentence and instead,

argued for a period of probation.” Gall’s Brief at 31.

      Our review of the transcript of the sentencing hearing reveals that Gall

did not raise the claims he presents on appeal at that time. While he did argue

for a period of probation before the trial court imposed the sentence, he did

not argue after the trial court placed its reasons for the sentence on the record

that it had failed to consider required sentencing factors, relied on a stale PSI,

imposed a manifestly excessive or unreasonable sentence or did not meet the

statutory requirements for a sentence of total confinement. Because he failed

to present these claims at the sentencing hearing or in a post-sentence

motion, the trial court had no opportunity to reconsider the sentence based

on those arguments. Accordingly, they are waived.


                                     - 12 -
J-A02045-22


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2022




                                 - 13 -